27 So. 3d 246 (2010)
Bandy Felix BOGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-1060.
District Court of Appeal of Florida, Second District.
February 19, 2010.
James Marion Moorman, Public Defender, and Tanya M. Dugree, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ha Thu Dao, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Bandy Felix Boggs appeals his judgments and sentences for high speed fleeing to elude, possession of cocaine, possession of drug paraphernalia, driving while licensed suspended or revoked, and third-degree grand theft. We affirm his judgments and sentences for all offenses except for the grand theft. We conclude that the State failed to present evidence establishing that the value of the items stolen by the defendant exceeded the level required to establish a third-degree felony. Accordingly, we reverse the judgment and sentence for grand theft. On remand, the trial court shall enter a judgment for petit theft as the lesser statutory degree of the offense that was established by the evidence. See § 924.34, Fla. Stat. (2007). The trial court shall enter an appropriate sentence for this misdemeanor. Our decision does not alter any of the other sentences, including the twenty-year sentence of incarceration imposed on the defendant as a habitual felony offender for the offense of high speed fleeing to elude, which was sentenced to run concurrently to the sentence for grand theft.
Affirmed in part, reversed in part, and remanded.
ALTENBERND and SILBERMAN, JJ., and FULMER, CAROLYN K., Senior Judge, Concur.